SEPARATE CONCURRING OPINION.
I agree with the holding in the principal opinion that writs of error were not included among the "original, remedial writs" which Art. V, Sec. 4 of the new Constitution of 1945 provides generally that the appellate and circuit courts of the State may issue. Writs of error are nowhere mentioned in it. Wherever they were mentioned in the Constitution of 1875 (four times) they have been omitted. Probably the Constitutional Convention favored the step taken by Sec. 125 of the new Civil Code, Laws Mo. 1943, pp. 353, 390, Mo. R.S.A., Sec. 847.125 in abolishing the writ.
Whether Sec. 125 of the Code was valid when enacted in 1943, under the Constitution of 1875, makes no difference, for the writ of error in this case was issued on May 15, 1946, over a year after the new Constitution had gone into effect on March 30, 1945, and had itself abolished writs of error as constitutionally sanctioned writs. At the time there were no statutes authorizing them, and have not been since. Conkling and Clark, JJ.,
concur.